Citation Nr: 1719891	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected Crohn's disease (formerly referred to as a stomach disorder claimed as chronic diarrhea, vomiting, and Crohn's disease) prior to March 19, 2012, and to an evaluation in excess of 30 percent thereafter.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1989 to May 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which granted service connection for the cervical spine and stomach disabilities.

The Veteran and his wife testified at a Board hearing at the RO in St. Petersburg, Florida in November 2011.  This transcript has been associated with the file.  The November 2011 hearing took place before the undersigned Veterans Law Judge (VLJ).  

In March 2012, the Board remanded the matter for additional development of the record, to include obtaining outstanding treatment records and scheduling VA examination and medical opinion. 

In a November 2012 rating decision, the Appeals Management Center (AMC) increased the rating for the service-connected Crohn's disease to 30 percent effective March 19,  2012.

In a January 2015 decision, the Board found that it had jurisdiction over the claim of entitlement to a TDIU.  As such, this issue remains on appeal.  

The issues of entitlement to an initial disability evaluation in excess of 10 percent for service-connected cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 21, 2004, the Veteran's service-connected Crohn's disease has been productive of "severe" symptoms with numerous attacks a year of diarrhea and abdominal distress, with health only fair during remissions.  However, his Crohn's disease is not productive of "pronounced" impairment, resulting in marked malnutrition, and general debility, nor with serious complications such as liver abscess at any time. 


CONCLUSION OF LAW

From July 21, 2004 to the present, the criteria are met for a higher initial 60 percent rating, but no greater, for the Veteran's service-connected Crohn's disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7399-7323 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006). 

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the November 2011Board hearing, as well as written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action on either claim herein decided, prior to appellate consideration, is required. 

The Veteran has been afforded several VA examinations relating to the claimed for Crohn's disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Crohn's Disease

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C .F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.

Specific provisions apply to rating disabilities of the digestive system.  Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id.  

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  

Under Diagnostic Code 7323 for ulcerative colitis, which the Veteran's Crohn's disease has been continuously rated under, a 10 percent rating is warranted for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a total rating (100 percent) is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  38 C.F.R. § 4.114. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The evidence of record is consistent with an increased initial 60 percent rating, but not higher, for the Veteran's Crohn's disease throughout the entire appeal period, effective from July 21, 2004 to the present.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the medical and lay evidence of record establishes that the Veteran's Crohn's disease exhibits "severe" symptoms with 7-8 loose watery stools per day; continuous nausea, vomiting several times per week; more or less constant abdominal distress; numerous attacks a year, and the Veteran's health being no more than fair during remissions.  The above symptoms demonstrate severe symptoms and are indicative of a higher 60 percent rating available under Diagnostic Code 7323.  See 38 C.F.R. § 4.114. 

The Board notes that as part of his treatment for Crohn's disease, medication, in the form of iron therapy on a regular basis due to anemia, and injections of Humira, are given.  In rating a higher 60 percent rating effective July 21, 2004, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7323 fail to contemplate the effects of medication on the Veteran's Crohn's disease, such that the Board has considered the Veteran's symptoms without medication in granting the higher 60 percent rating.

The Board acknowledges that at times during the appeal, there is at least some evidence of record supportive of a higher 100 percent rating under Diagnostic Code 7323.  For example, VA treatment records dated from 2004 to 2016 frequently assess anemia due to Crohn's disease, with treatment in the form of iron therapy being given. The Veteran has stated and testified as to his belief that he should be rated at 100 percent, because he has no remission from symptoms and his symptoms are productive of marked malnutrition, anemia and general debility.  He added he is experiencing fatigue from his Crohn's disease.  In this regard, the Board notes that the Veteran was noted to be receiving treatment for anemia in the form of iron therapy related to his Crohn's disease on a regular basis at his April 2012 VA examination.  He was again noted to be receiving iron therapy on a regular basis due to anemia at the time of his June 21016 VA examination.  However, the Board notes that at the time of the April 2012 VA examination, the examiner specifically indicated that the Veteran did not have weight loss or malnutrition.  Moreover, in both VA and private treatment records throughout the appeal period, the Veteran was noted to be well nourished on numerous occasions.  Weight loss and malnutrition were again noted to be absent at the time of the Veteran's June 2016 VA examination.  The Board does note that the Veteran has been shown to have fluctuation of weight in various treatment records, however, the weight changes would not constitute "substantial weight loss" under 38 C.F.R. § 4.112, with the Veteran having had numerous readings from the 180's to 210, with many reading in the low 200 range.  In addition, as noted above, the Veteran was found to be well nourished on numerous occasions, with no diagnoses of marked malnutrition being rendered.  There have also been no findings of liver abcesses at any time.  

While the Board does not dispute that the Veteran has anemia due to his Crohn's disease, the evidence of record frequently indicated the Veteran did not have "pronounced" symptoms resulting in "marked" malnutrition or general debility, or with serious complications, such as liver abscess, which could support a higher 100 percent rating under Diagnostic Code 7323.  See 38 C.F.R. § 4.114.  The above outweighs any evidence supportive of a higher 100 percent rating for Crohn's disease. 

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See again Jones, 26 Vet. App. at 61.  The rating criteria listed under Diagnostic Code 7323 fail to contemplate the effects of medication on the Veteran's Crohn's disease.  Nonetheless, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief, but rather it is based on the fact that the necessary symptoms and manifestations are not demonstrated by the evidence of record, regardless of any medication.  The evidence of record simply does not demonstrate the necessary findings for a 100 percent rating, with or without medication. 

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system, which were also considered by the RO, in determining whether the Veteran is entitled to a rating higher than 60 percent for his Crohn's disease, or any other separate digestive system disability rating. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Therefore, the Board will evaluate the Veteran's Crohn's disease under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has reviewed Diagnostic Codes 7200 to 7354 for all digestive disorders. However, Diagnostic Code 7323 is very broad in the potential digestive symptomatology that it addresses - in this regard, the Veteran has already been assigned a 60 percent rating under this Diagnostic Code for his diarrhea, frequent bowel movements, constant abdominal distress, as well as his anemic symptoms.  The Board sees there are various other Diagnostic Codes such as Diagnostic Code 7319 for irritable colon syndrome and Diagnostic Codes 7328 to 7330 for disorders of the intestines, which address symptomatology similar to the Veteran's.  But to assign separate, additional ratings under these additional diagnostic codes for the Veteran's Crohn's disease would constitute pyramiding, because the evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Moreover, 38 C.F.R. § 4.114 specifically directs that for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Additionally, other diagnostic codes for digestive disabilities that provide for a potential rating greater than 60 percent are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  Therefore, only Diagnostic Code 7323 will be applied here, as it is clearly the most appropriate code for the Veteran's Crohn's disease.  See again Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Accordingly, throughout the entire appeal period from July 21, 2004 to the present, the Board finds that the evidence supports an initial disability rating of 60 percent, but no higher, for the service-connected Crohn's disease.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 60 percent rating, as his digestive symptoms have been fairly consistent at the 60 percent level from July 21, 2004 to the present.  Fenderson, 12 Vet. App. at 126.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected Crohn's disease is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340  (Vet. App. March, 6, 2017).


ORDER

An initial 60 percent disability evaluation for Crohn's disease, and no more, from July 21, 2004, is granted.  


REMAND

The Veteran was last provided a VA examination in connection with his service-connected cervical spine disorder in June 2016, which is fairly recent and contemporaneous in time.  Nonetheless, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.  

With regard to the issue of entitlement to a TDIU, the above grant could significantly change the adjudication of the TDIU issue because such grant increases the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected cervical spine disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable or unfavorable ankyloses of the cervical spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected cervical spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


